By the Court.
This is an appeal by the libellee from a decree granting a divorce on the ground of cruel and abusive treatment, awarding custody of their minor children to the libellant and ordering payments to be made to her for the support of the children by the libellee. The trial judge made a report of the material facts found by him. The evidence is not reported. Therefore it must be presumed that the findings of fact were supported by evidence. The only question open on such an appeal is whether the decree is within the scope of the libel and is supported by the facts found. These facts need not be repeated or summarized. They did not establish or require a finding of condonation. Giles v. Giles, 279 Mass. 469. Plainly they supported the decree. Jordan v. Ulmer, Mass. 577. Wyness v. Crowley, 292 Mass. 459.

Decree affirmed.